Case 5:18-cv-00555-XR Document 261-8 Filed 08/31/20 Page 1 of 10




                 Ex. H
                Case 5:18-cv-00555-XR Document 261-8 Filed 08/31/20 Page 2 of 10


                                   Violence

                                   By Garen J. Wintemute
doi:  10.1377/hlthaff.2019.00671
HEALTH AFFAIRS 38,
NO. 10 (2019): 1702–1710
©2019 Project HOPE—
                                   A n a lysi s
The People-to-People Health
Foundation, Inc.
                                   Background Checks For Firearm
                                   Purchases: Problem Areas And
                                   Recommendations To Improve
                                   Effectiveness
Garen J. Wintemute
(gjwintemute@ucdavis.edu) is        ABSTRACT   Mandatory background checks on firearm purchasers receive
the Baker-Teret Chair in
Violence Prevention and a
                                    widespread support from the general public and firearm owners.
professor of emergency              Background checks appear to reduce the risk of violence substantially
medicine at the University of
California Davis, in
                                    among prohibited persons whose purchases are denied. However,
Sacramento. He directs the          population-level studies, including studies of comprehensive background
UC Davis Violence Prevention
Research Program and the            check policies, have often shown no clear evidence of benefit. There is
University of California            one notable exception: Permit-to-purchase policies have consistently been
Firearm Violence Research
Center.                             associated with beneficial population-level effects. The findings of no
                                    benefit may in part be an artifact of history, as the completeness of the
                                    data on which background checks are run has improved substantially
                                    since the periods examined by those studies. Nonetheless, significant
                                    problems with implementation and design still limit the population-level
                                    effectiveness of background check policies. In this article I review nine of
                                    these problem areas and suggest actions that could substantially improve
                                    the effectiveness of background check policies in preventing firearm-
                                    related violence.




                                   S
                                                everal widely known public mass                                          hibiting events, insufficiently thorough back-
                                                shootings have occurred after people                                     ground checks, release of firearms before checks
                                                who were prohibited from purchas-                                        are completed, noncompliance by sellers and
                                                ing firearms nonetheless purchased                                       buyers, and suboptimal enforcement. The prob-
                                                them from licensed firearm retailers                                     lem areas in design are overly narrow prohibi-
                                   after background checks failed to identify their                                      tion criteria, failure to include private-party
                                   prohibitions (see online appendix section A1 for                                      transfers, and failure to include a permitting
                                   case summaries).1 False-negative background                                           process.
                                   checks may be common, as it appears likely that                                          The purpose of this article is to help set the
                                   hundreds of thousands of prohibiting events                                           stage for improvements to background check
                                   have never been reported.                                                             policies that will maximize their effectiveness
                                      Other problems in the implementation and                                           in preventing firearm violence. It is divided into
                                   design of background check policies also impair                                       three parts: background information; a review of
                                   their effectiveness, and carefully conducted stud-                                    the science on the effectiveness of background
                                   ies have often found them not to affect popula-                                       checks; and a consideration of the problem
                                   tion-level measures of violence. The problem                                          areas listed above, with recommendations for
                                   areas in implementation are incomplete data                                           improvement.
                                   due to failed reporting, poor definitions of pro-

170 2            Health A ffairs        O c to be r 2 0 19     3 8 :1 0
                                                                        Downloaded from HealthAffairs.org on October 12, 2019.
                                                                 Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                             For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.


                                                                                                                                                      SSS-002798
           Case 5:18-cv-00555-XR Document 261-8 Filed 08/31/20 Page 3 of 10




Background                                               volved, no background check or waiting period
Over the ten years ending with 2017, US civilian         is required, and no record need be kept. About
fatalities from firearm violence (homicide and           22 percent of all firearm transfers in the United
suicide) exceeded US combat fatalities in World          States proceed without background checks.11
War II. In 2017 there were 14,542 firearm hom-              For a prohibited person or a purchaser with
icides; 23,854 firearm suicides2; and an estimat-        criminal intent, a private-party transaction is
ed 456,269 instances of aggravated assault,              essential. Not surprisingly, the vast majority
robbery, or rape involving firearms.3 Firearm            (about 90 percent) of firearms used in crime
homicides have increased by 32 percent since             are obtained through transactions that do not
a low in 2014, suicides by 41 percent since 2006,        involve background checks.12,13
and nonfatal victimizations by 37 percent since             Recognizing the problem, a number of states
2013.2                                                   have enacted comprehensive background check
   As one approach to prevention, federal law            policies (also known as universal background
prohibits the purchase or possession of firearms         check policies), which require essentially all
or ammunition by people who meet specified               transfers of firearms to be routed through a
criteria (see appendix exhibit A1 and appendix           licensed retailer (see appendix section A4 for a
section A2).1 Some criteria, such as prior crimi-        list of these states).1
nal convictions, are strongly associated with risk          The provisions of comprehensive background
for future violence, including among firearm             check policies differ. One important variant is
owners.4–6 Others, such as undocumented alien            permit to purchase,14 in which permits or li-
status, are not.7                                        censes to purchase firearms are issued only after
   Some high-risk characteristics are not prohib-        people apply to a state or local law enforcement
iting under federal law. States have therefore           agency; pass a background check; and, in some
expanded their prohibitions to include people            states, show evidence of firearm safety training.
convicted of violent misdemeanor crimes, those           In permit-to-purchase states, licensed retailers
subject to temporary domestic violence restrain-         and private parties may sell only to purchasers
ing orders, or those who have experienced men-           with valid permits. Some permit-to-purchase
tal health emergencies associated with danger to         laws require in-person applications and finger-
themselves or others.                                    printing.
   Since the passage of the Gun Control Act of              Comprehensive background check policies
1968, people purchasing firearms from federally          enjoy widespread public support. In 2017,
licensed retailers (such as gun stores and pawn-         87.8 percent of the public endorsed them, with
shops) have been required to certify under               differences of less than 5 percent between fire-
penalty of perjury that they are not prohibited          arm owners and nonowners (85.3 percent and
persons. Only with the Brady Handgun Violence            88.7 percent, respectively) and between Repub-
Prevention Act of 1994, however, were back-              licans and Democrats (approximately 91 percent
ground checks required to help determine                 and 88 percent, respectively).15
whether purchasers were telling the truth. From
then through 2015 nearly 2.6 million firearm
purchases were denied, usually because prospec-          Policy Evaluations
tive purchasers had prohibiting criminal con-            Background checks and denials of purchase ap-
victions.8                                               pear to reduce the risk of subsequent violence
   Background check procedures and rigor vary            among prohibited persons whose purchases are
from state to state (appendix section A3).1 In all       denied. In a controlled observational study of
cases, queries are submitted to the National             California’s expansion of its prohibitions to in-
Instant Criminal Background Check System                 clude violent misdemeanor convictions, denial
(NICS), which is operated by the Federal Bureau          was associated with a decrease of about 25 per-
of Investigation (FBI). The completeness of the          cent in the risk for future firearm-related or
data accessed by NICS has increased substantial-         violent crime among prospective purchasers.16
ly, particularly in recent years (appendix exhib-        Similar results were obtained in a comparison
it A2).1 About 90 percent of NICS checks are             between prospective handgun purchasers with
completed in a few minutes.9 If necessary, people        felony convictions, who were denied, and felony
purchasing from licensed retailers must wait as          arrestees, who were approved.5
long as three business days for checks to be com-           Two studies examined improved reporting of
pleted before acquiring firearms,9 and retailers         prohibiting mental health events, which in-
must keep permanent records.                             creased the ability of background checks to iden-
   However, most states allow direct sales be-           tify prohibited persons. In Connecticut there was
tween private parties,10 if neither party is a pro-      an immediate reduction of more than 50 percent
hibited person. A licensed retailer is not in-           in the risk of arrest for violent crime, which

                                                                                                       O c tob e r 2 0 1 9             3 8: 10   Health Affairs   1703
                                                            Downloaded from HealthAffairs.org on October 12, 2019.
                                                     Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                 For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.


                                                                                                                                                      SSS-002799
        Case 5:18-cv-00555-XR Document 261-8 Filed 08/31/20 Page 4 of 10


Violence

                       greatly exceeded the reduction in a comparison
                       group.17,18 In Florida improved reporting was as-                                      Comprehensive
                       sociated with a 50 percent decrease in the odds
                       of arrest for a violent crime, with essentially no                                     background check
                       change in a comparison group.19
                          At the general population level, however, re-
                                                                                                              policies enjoy
                       sults have been mixed. A study of the Brady
                       Handgun Violence Prevention Act of 1993 in
                                                                                                              widespread public
                       the period 1994–97 found no effect for homicide                                        support.
                       and an effect on suicide only for people ages fifty-
                       five and older.20
                          A cluster of population-level studies have
                       yielded findings of no effect for comprehensive
                       background check policies. The policies were not
                       associated with an expected decrease in within-
                       state purchases of crime-involved firearms.21                                          Permit To Purchase
                       Repeal of comprehensive background check pol-                                          Increasing evidence, reviewed in detail else-
                       icies in Indiana and Tennessee in 1998 was not                                         where,30 suggests that permit-to-purchase poli-
                       associated with an increase in firearm homicides                                       cies are beneficial. The enactment of permit to
                       or suicides.22 The existence of a comprehensive                                        purchase in Connecticut in 1995 was associated
                       background check policy had no discernible ef-                                         with a 40 percent decrease in firearm homicides31
                       fect on intimate partner homicides.23 A study of                                       and a 15.4 percent decrease in firearm suicides.32
                       waiting periods for firearm purchases included                                         Conversely, Missouri’s 2007 repeal of its permit-
                       comprehensive background check policies as                                             to-purchase policy was associated with a 25 per-
                       a covariate and found no effect.24 A study of                                          cent increase in firearm homicides in one study33
                       California’s comprehensive background check                                            and a 17–27 percent increase in another,34 as well
                       policy and violent misdemeanor prohibition,                                            as a 16.1 percent increase in firearm suicides.32
                       both of which took effect in 1991, found no at-                                        Nationwide, permit-to-purchase statutes were
                       tributable change in firearm homicide or suicide                                       associated with an 11 percent decrease in firearm
                       rates.25 In one instance, comprehensive back-                                          homicides in large urban counties35,36 and a de-
                       ground check policies were associated with in-                                         crease in shootings of law enforcement officers.37
                       creased rates of firearm homicide.26 A three-state                                        Permit-to-purchase laws that required finger-
                       study of recently enacted comprehensive back-                                          printing and gave law enforcement agencies dis-
                       ground check policies that examined subsequent                                         cretion in issuing permits were associated with
                       trends in background checks themselves—insuf-                                          76 percent lower rates of interstate firearm di-
                       ficient time had elapsed for a study of mortality                                      version, while fingerprinting absent discretion
                       or crime rates—found a post-enactment increase                                         was associated with 45 percent lower rates.38
                       in only one state.27                                                                   Permit-to-purchase requirements, together with
                          Other studies of comprehensive background                                           record-keeping requirements for firearm acquis-
                       check policies have found benefits, however.                                           itions, were associated with a decrease in the
                       Private-party sales more frequently involve back-                                      proportion of crime guns that were first sold
                       ground checks in states where checks are re-                                           by in-state retailers.21 These results suggest that
                       quired (74 percent) than in states where they                                          permit to purchase reduces (or at least compli-
                       are not (43 percent)—but note that in the first                                        cates) the acquisition of firearms for criminal
                       group there is 26 percent noncompliance with                                           use. Additional studies are summarized in ap-
                       the requirement.11 The three-state study just                                          pendix section A5.1
                       mentioned observed increasing background
                       checks for private-party sales in one state follow-
                       ing comprehensive background check enact-                                              Implications And Opportunities
                       ment, but no pre-enactment data were available                                         Why would a policy that appears to have substan-
                       for comparison.27 A separate study found a post-                                       tial beneficial effects on people directly affected
                       enactment increase in private-party checks for                                         often not have measurable benefits at the popu-
                       sales not at gun shows in another one of the three                                     lation level? I believe that the research does not
                       states, while checks at gun shows (which had                                           suggest that background checks are fundamen-
                       previously been required) declined.28 Compre-                                          tally ineffective. Rather, the implementation and
                       hensive background check policies appear to                                            design problems listed above need to be rectified
                       have a beneficial effect on in-state firearm traf-                                     for these policies to produce their intended ben-
                       ficking.29                                                                             efits. I discuss the problems briefly here; more
                                                                                                              detailed discussions are available elsewhere.39

170 4      Health A ffairs   O c to b er 2 0 19     3 8 : 10
                                                             Downloaded from HealthAffairs.org on October 12, 2019.
                                                      Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                  For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.


                                                                                                                                            SSS-002800
           Case 5:18-cv-00555-XR Document 261-8 Filed 08/31/20 Page 5 of 10




                                                          or to submit a plan for achieving full compliance,
Efforts to improve                                        and accountability mechanisms have been estab-
voluntary reporting                                       lished. Support for improved voluntary state re-
                                                          porting was increased by providing feedback on
have greatly increased                                    the completeness of reporting and identifying
                                                          nonreporting jurisdictions.
the number of records                                        ▸ REMEDIES AND RECOMMENDATIONS : Fed-
                                                          eral support for state and local efforts should
available for review.                                     continue and—if necessary—increase, with a
                                                          goal of 100 percent reporting. Timeliness should
                                                          be emphasized, as the risk for violence is highest
                                                          soon after a prohibiting event occurs. Some
                                                          states provide data on request instead of filing
                                                          reports; the adequacy, timeliness, and complete-
   Incomplete Data Due To Failed Reporting                ness of background checks involving this proc-
The accuracy of background checks depends on              ess should be assessed.
the complete reporting of prohibiting events,                The new provisions related to reporting by
but reporting failure is common and occurs at             federal agencies and accountability for noncom-
two levels. Local agencies, such as courts and            pliance should be enforced, with a mandated
licensed psychiatric facilities, frequently fail to       objective of 100 percent reporting. Required re-
report to state data repositories. In turn, states        ports and certifications, as well as actions taken
frequently fail to report to the FBI. There are no        to ensure compliance or sanction noncompli-
data on how many prohibited persons have ac-              ance, should be made public.
quired firearms because of false-negative back-              States should require timely reporting by local
ground checks.                                            agencies to ensure the existence of adequate data
   One very important contributor to reporting            at the state level, if they have not done so already,
failure is not widely appreciated: Other than for         and should require timely state-level reporting to
federal agencies, reporting is voluntary. State           the FBI. The sovereignty questions preventing a
sovereignty precludes a federal requirement               federal requirement would not apply.
for states to report.40 However, nonreporting                States should also require the indefinite
by the armed forces, which as federal agencies            retention of records associated with potentially
are required to report, is also widespread41,42 (see      prohibiting events. The FBI has reported that
appendix section A1 for example cases).1                  destruction of records has often led to the inabil-
   The best example of failed reporting to states         ity to determine whether a prohibiting event has
by local agencies concerns felony arrest disposi-         occurred.44
tions. In the 2016 Survey of State Criminal His-             Poor Definitions Of Prohibiting Events
tory Information Systems, final dispositions              Definitions of prohibiting events and conditions
were reported for only 71 percent of felony ar-           in federal statutes are very ambiguous, which
rests.43 Fewer than half of the final dispositions        makes applying definitions to a specific person
were available in seven states, and only twenty-          quite difficult (see appendix section A2 for these
one states had more than 80 percent. The survey           definitions).1 For example, the Code of Federal
also addressed reporting by states to federal             Regulations supplies a 264-word definition of
agencies. In 2016 approximately 74 percent of             “unlawful user of or addicted to any controlled
the dispositions received were reported to the            substance” but gives no clear guidance on how
FBI (appendix section A6).1                               this definition should be applied. The seemingly
   Efforts to improve voluntary reporting have            straightforward “misdemeanor crime of domes-
greatly increased the number of records available         tic violence” is particularly difficult.45 Other def-
for review (appendix exhibit A2).1 The National           initions, such as “adjudicated mentally defective
Criminal History Improvement Program and the              or committed to a mental institution,” are both
NICS Act Record Improvement Program incen-                vague and reflective of a profound misunder-
tivize states to improve their record systems and         standing of the condition to which they apply.46
report to the FBI and provide support for states             ▸ REMEDIES AND RECOMMENDATIONS : Policy
that do so. In fiscal year 2018 the Bureau of             makers should review the existing prohibitions
Justice Statistics awarded $43 million to states          and answer the following questions: What is the
under the former program and nearly $21 million           rationale for the prohibition? What class of in-
under the latter.                                         dividuals is the prohibition intended to reach?
   Under the provisions of the Fix NICS Act of            What is the evidence that members of the class
2017, federal agencies are required to certify            are at increased risk for violence? How should
that all prohibiting events have been reported            the class definition be altered to reflect a current

                                                                                                        O c tob e r 2 0 1 9             3 8: 10   Health Affairs   1705
                                                             Downloaded from HealthAffairs.org on October 12, 2019.
                                                      Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                  For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.


                                                                                                                                                       SSS-002801
        Case 5:18-cv-00555-XR Document 261-8 Filed 08/31/20 Page 6 of 10


Violence

                         understanding of the class and existing evidence
                         of risk? What guidelines can assist in determin-                                         Several state
                         ing whether a potentially prohibiting event is, in
                         fact, prohibiting? The product of this effort                                            prohibitions that go
                         should constitute the basis for legislation that
                         redefines prohibited classes in federal and state
                                                                                                                  beyond those in
                         statutes and regulations.
                            Insufficiently Thorough Background
                                                                                                                  federal statutes are
                         Checks Thirty states rely entirely on NICS back-                                         well supported by
                         ground checks, and twenty may make additional
                         queries of state data (see appendix section A3                                           research evidence.
                         for further details).1 The magnitude of non-
                         reporting by states makes it plausible, at least,
                         that state-level checks will return fewer false-
                         negative results. Two ecological studies have
                         found evidence suggesting that checks con-
                         ducted by state agencies and including state-level                                       or nonprohibited private party.49
                         databases were associated with reduced rates of                                             ▸ REMEDIES AND RECOMMENDATIONS : Fire-
                         firearm violence47,48 (appendix section A7).1                                            arm transfers should not be allowed to occur
                            The weapons used in a mass shooting in a                                              before background checks are completed. Wal-
                         Charleston, South Carolina, church in 2015 were                                          mart adopted this policy in 2002, in fulfillment
                         acquired after a background check on the shoot-                                          of what it terms its “obligation to be a responsi-
                         er returned a false-negative result (appendix                                            ble seller of firearms.”51 Consideration should
                         section A1).1 The FBI’s follow-up investigation                                          also be given to a longer fixed-duration waiting
                         highlighted the fact that NICS checks do not                                             period—a policy associated in one study with
                         extend to the National Data Exchange (N-DEx),                                            substantial decreases in firearm homicides.24
                         which contained a “prohibiting incident report”                                             Noncompliance By Sellers And Buyers A
                         for the Charleston shooter.49 N-DEx contains                                             2016 survey found that 26 percent of private-
                         more than 400 million records, and a pilot test                                          party firearm transfers were completed without
                         conducted by the agency’s Criminal Justice In-                                           a background check in states where checks were
                         formation Services Advisory Policy Board found                                           required.11 Noncompliance of this magnitude
                         that adding NDEx to background checks identi-                                            preserves a sizable pathway for anonymous, un-
                         fied additional prohibited persons.50                                                    documented transfers of firearms.
                            ▸ REMEDIES AND RECOMMENDATIONS : NICS                                                    In a study of private-party sales at gun shows,
                         checks should be extended to include N-DEx. In                                           undercover investigators found that nearly
                         July 2018 the FBI signaled its intent to do this,                                        two-thirds of sellers proceeded with a sale de-
                         beginning as soon as 2020.50 The impact of this                                          spite having reasonable cause to believe they
                         reform on the accuracy of background checks                                              were selling to a prohibited person.52 A study
                         could easily be assessed.                                                                of would-be purchasers at online firearm broker-
                            Given that problems with state reporting are                                          ages found that, at a minimum, one in thirty were
                         likely to persist, states should consider adopting                                       prohibited persons.53 Undercover investigators
                         point-of-contact status (see appendix section A3                                         found that 62 percent of online firearm sellers
                         for further details)1 and adding relevant state                                          were willing to sell to buyers who had said they
                         databases to background checks.                                                          would probably fail a background check.54
                            Release Of Firearms Before Checks Are                                                    ▸ REMEDIES AND RECOMMENDATIONS : Pub-
                         Completed Under federal law, purchasers may                                              lic education campaigns may be of value, as some
                         acquire their firearms after three business days                                         buyers and sellers might not know that their
                         if they have not been found to be prohibited                                             states have comprehensive background check
                         persons.When records are ambiguous or incom-                                             policies. Other noncompliance is deliberate.
                         plete, three days might not be enough to com-                                            Thus, education should include information
                         plete the background check. In the period 1999–                                          on the penalties associated with violations. Con-
                         2017, according to NICS annual reports, at least                                         sideration should be given to making repeated
                         68,684 prohibited persons acquired firearms                                              violations a prohibiting event or classifying a
                         before their prohibitions were confirmed. In                                             second conviction as a felony. Sting enforcement
                         2014–17 the number increased an average of                                               operations should target sellers who furnish
                         34 percent per year. The FBI refers these cases                                          firearms to prohibited persons. Highly publi-
                         to the Bureau of Alcohol, Tobacco, Firearms and                                          cized prosecutions could eliminate those sellers
                         Explosives (ATF), and most—but not all—of such                                           from the market and deter others from replac-
                         firearms are recovered or transferred to a retailer                                      ing them.

170 6      He a lt h Affair s   O c tob e r 2 0 1 9     3 8: 10
                                                                 Downloaded from HealthAffairs.org on October 12, 2019.
                                                          Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                      For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.


                                                                                                                                               SSS-002802
          Case 5:18-cv-00555-XR Document 261-8 Filed 08/31/20 Page 7 of 10




                                                        ants was associated with a 25 percent reduction
Permit-to-purchase                                      in the risk of subsequent arrest for violent
                                                        crime.16
policies have                                              Population-level studies have associated a pur-
repeatedly been                                         chase prohibition for violent misdemeanants
                                                        with an 18 percent reduction in firearm homi-
associated with                                         cides58 and a 23 percent reduction in intimate
                                                        partner homicides.23 A study of large urban
reduced rates of                                        counties found an increase in firearm homicides
                                                        associated with a violent misdemeanor prohibi-
violence.                                               tion, and the authors speculated that conditions
                                                        leading to the enactment of the prohibition
                                                        might also lead to increases in homicides.35,36
                                                           Federal prohibitions for people convicted of
                                                        misdemeanor domestic violence and those
                                                        subject to domestic violence restraining orders
   Suboptimal Enforcement To my knowledge,              (known as respondents) do not extend to dating
there are no systematic data on the nonenforce-         partners with whom the victim has not had chil-
ment of background check requirements. After            dren, though dating partners account for nearly
Colorado enacted its comprehensive back-                half of all intimate partner homicides.59,60 The
ground check statute, some county law enforce-          domestic violence restraining order prohibition
ment officials reportedly stated that they would        applies only to permanent orders issued after
not enforce it, and some retailers refused to con-      hearings. State purchase prohibitions for
duct background checks for private-party sales.27       respondents have repeatedly been found to be
Nonenforcement may spread with the growth               effective,59 and these effects are specifically asso-
of “Second Amendment sanctuaries”—cities,               ciated with coverage for ex parte orders and dat-
counties, and states where officials have in some       ing partners.23
manner declared opposition to or refuse to en-             There is no federal firearm prohibition for peo-
force comprehensive background check or other           ple who misuse alcohol.61 Substantial evidence
firearm policies.55,56                                  associates heavy alcohol use with an increase in
   Adequate enforcement can have beneficial ef-         risk for violence, including firearm violence.61,62
fects. Observational research has found that            In a large longitudinal study, handgun purchas-
noncompliance is rare at California gun shows.          ers with prior convictions for driving under the
The state’s Bureau of Firearms regularly stations       influence or other alcohol-related crimes were at
undercover special agents at the shows, and this        least four times as likely to be arrested subse-
practice is known and commented on by at-               quently for violent or firearm-related crimes,
tendees.57                                              compared with purchasers who had no prior
   ▸ REMEDIES AND RECOMMENDATIONS : Inves-              criminal history.63
tigation into the prevalence and consequences              Many states have adopted prohibitions related
of nonenforcement should be a high priority.            to acute, severe mental illness associated with
Legal and policy scholars should give attention         danger to self or others, going beyond the federal
to these questions: What incentives for enforce-        requirement for an adjudication or formal com-
ment and disincentives for nonenforcement can           mitment. The association between such times of
be developed? What sanctions for nonenforce-            acute, severe illness and near-term violence risk
ment are appropriate? If nonenforcement leads           is well established.64–66
to an adverse outcome, is there any liability for          ▸ REMEDIES AND RECOMMENDATIONS : Con-
that outcome?                                           gress and states that have not done so already
   Overly Narrow Prohibition Criteria Sev-              should consider adopting each of the prohibi-
eral state prohibitions that go beyond those in         tions reviewed here: for people convicted of vio-
federal statutes are well supported by research         lent misdemeanors, those convicted of domestic
evidence. One involves people convicted of vio-         violence misdemeanors or subject to domestic
lent misdemeanors such as assault and battery.          violence restraining orders who were the dating
In California, handgun purchasers with one pri-         partners of the victim or protected person, those
or violent misdemeanor conviction were five             subject to temporary domestic violence restrain-
times as likely as those with no criminal history       ing orders, those with criminal convictions as-
to be arrested subsequently for violent crimes.4        sociated with misuse of alcohol, and those who
The risk was fifteen times higher for purchasers        have recently undergone involuntary treatment
with two or more such convictions. California’s         for mental illness associated with an imminent
subsequent prohibition for violent misdemean-           danger to self or others.

                                                                                                      Octo ber 201 9                  3 8:1 0   H ea lt h A f fai r s   1707
                                                           Downloaded from HealthAffairs.org on October 12, 2019.
                                                    Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.


                                                                                                                                                       SSS-002803
        Case 5:18-cv-00555-XR Document 261-8 Filed 08/31/20 Page 8 of 10


Violence

                          Failure To Include Private-Party Trans-                                              reduction could occur by several mechanisms. A
                       fers It is very important to note that the most                                         required interaction with law enforcement may
                       rigorous population-level studies finding no ef-                                        create a significant disincentive for firearm ac-
                       fect of comprehensive background check poli-                                            quisition by people at increased risk for violence.
                       cies on population-level rates of violence22,25 re-                                     Potential surrogate or “straw” purchasers might
                       lied on data from before 2007, when criminal                                            also feel this disincentive strongly. Permit to
                       and particularly mental health prohibiting                                              purchase would likely also create a disincentive
                       events were much less frequently reported to                                            for private-party buyers and sellers not to
                       the FBI. It is very likely that the false-negative                                      comply with the underlying background check
                       rate on background checks was much higher in                                            requirement.
                       the past than it is today, and that rate is likely to                                      ▸ REMEDIES AND RECOMMENDATIONS : The
                       continue to decrease.                                                                   first step is to understand better what makes
                          It remains the case that an unregulated pri-                                         permit-to-purchase policies different. There
                       vate-party market creates an open channel for                                           should be a detailed assessment of specific var-
                       the acquisition of firearms by prohibited persons                                       iations among states in the design and imple-
                       and purchasers with criminal intent, and it is                                          mentation of permit to purchase to determine
                       important that this channel be closed to the ex-                                        which elements of policy and practice are most
                       tent possible.                                                                          important. Implementation would be labor-
                          ▸ REMEDIES AND RECOMMENDATIONS : Con-                                                intensive, and a cost-benefit analysis and a dis-
                       gress and the states should require essentially all                                     cussion of how to fund implementation would
                       transfers of firearms to be subject to background                                       be necessary. The outcome of this work should
                       checks. The requirement should extend to peo-                                           be a model policy for consideration by states and
                       ple holding so-called Brady alternative permits,67                                      Congress.
                       because the holders of such permits may retain
                       them after becoming prohibited persons. As
                       mentioned above, states should consider becom-                                          Conclusion
                       ing points of contact for background checks, so                                         Background checks for firearm purchasers re-
                       that these can include reviews of state databases.                                      duce the risk of violence among those directly
                          Failure To Include A Permitting Process                                              affected. Attention to the problem areas in de-
                       Permit-to-purchase policies deserve special con-                                        sign and implementation outlined here should
                       sideration. They have repeatedly been associated                                        substantially improve the checks’ effectiveness
                       with reduced rates of violence, even in the pres-                                       at the population level. Any reforms to policy and
                       ence of the other problems I have discussed. This                                       practice will merit rigorous evaluation. ▪


                       The preparation of this article was
                       supported by the Joyce Foundation
                       (Grant No. 15-36377). The author
                       gratefully acknowledges the assistance
                       of Sydney Sohl in the production of the
                       article.



                       NOTES
                        1 To access the appendix, click on the                  thorized purchasers of handguns.                            2019/05/13/upshot/illegal-
                          Details tab of the article online.                    JAMA. 1998;280(24):2083–7.                                  immigration-crime-rates-research
                        2 Centers for Disease Control and                     5 Wright MA, Wintemute GJ, Rivara                             .html
                          Prevention. Injury Prevention and                     FP. Effectiveness of denial of hand-                      8 Karberg JC, Frandsen RJ, Durso JM,
                          Control. Welcome to WISQARSTM                         gun purchase to persons believed to                         Buskirk TD, Lee AD. Background
                          [Internet]. Atlanta (GA): CDC; [last                  be at high risk for firearm violence.                       checks for firearm transfers, 2015—
                          reviewed 2019 Mar 21; cited 2019                      Am J Public Health. 1999;89(1):                             statistical tables [Internet]. Wash-
                          Jul 24]. Available from: https://www                  88–90.                                                      ington (DC): Bureau of Justice Sta-
                          .cdc.gov/injury/wisqars/index.html                  6 Wright MA, Wintemute GJ. Feloni-                            tistics; 2017 Nov [cited 2019 Jul 25].
                        3 Bureau of Justice Statistics. NCVS                    ous or violent criminal activity that                       Available from: https://www.bjs
                          Victimization Analysis Tool (NVAT)                    prohibits gun ownership among                               .gov/content/pub/pdf/bcft15st.pdf
                          [Internet]. Washington (DC): BJS;                     prior purchasers of handguns: inci-                       9 Federal Bureau of Investigation.
                          [cited 2019 Jul 25]. Available from:                  dence and risk factors. J Trauma.                           National Instant Criminal Back-
                          http://www.bjs.gov/index.cfm?ty=                      2010;69(4):948–55.                                          ground Check System (NICS) oper-
                          nvat                                                7 Flagg A. Is there a connection be-                          ations [Internet]. Washington (DC):
                        4 Wintemute GJ, Drake CM, Beaumont                      tween undocumented immigrants                               FBI; 2017 [cited 2019 Jul 25].
                          JJ, Wright MA, Parham CA. Prior                       and crime? The Upshot, New York                             Available from: https://www.fbi
                          misdemeanor convictions as a risk                     Times [serial on the Internet]. 2019                        .gov/file-repository/2017-nics-
                          factor for later violent and firearm-                 May 13 [cited 2019 Jul 24]. Available                       operations-report.pdf/view
                          related criminal activity among au-                   from: https://www.nytimes.com/                           10 Giffords Law Center to Prevent Gun



170 8      Health A ffairs    O c to be r 2 0 19     3 8 :1 0
                                                              Downloaded from HealthAffairs.org on October 12, 2019.
                                                       Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                   For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.


                                                                                                                                                       SSS-002804
              Case 5:18-cv-00555-XR Document 261-8 Filed 08/31/20 Page 9 of 10




     Violence. Universal background               suicide rates associated with imple-                           homicides. J Urban Health. 2014;
     checks [Internet]. San Francisco             mentation of the Brady Handgun                                 91(2):293–302.
     (CA): The Center; c 2018 [cited 2019         Violence Prevention Act. JAMA.                           34    Hasegawa RB, Webster DW, Small
     Jul 24]. Available from: https://            2000;284(5):585–91.                                            DS. Evaluating Missouri’s handgun
     lawcenter.giffords.org/gun-laws/        21   Webster DW, Vernick JS, Hepburn                                purchaser law: a bracketing method
     policy-areas/background-checks/              LM. Relationship between licensing,                            for addressing concerns about his-
     universal-background-checks/#state           registration, and other gun sales                              tory interacting with group. Epide-
11   Miller M, Hepburn L, Azrael D.               laws and the source state of crime                             miology. 2019;30(3):371–9.
     Firearm acquisition without back-            guns. Inj Prev. 2001;7(3):184–9.                         35    Crifasi CK, Merrill-Francis M,
     ground checks: results of a national    22   Kagawa RMC, Castillo-Carniglia A,                              McCourt A, Vernick JS, Wintemute
     survey. Ann Intern Med. 2017;                Vernick JS, Webster D, Crifasi C,                              GJ, Webster DW. Association be-
     166(4):233–9.                                Rudolph KE, et al. Repeal of com-                              tween firearm laws and homicide in
12   Alper M, Glaze L. Source and use of          prehensive background check poli-                              urban counties. J Urban Health.
     firearms involved in crimes: survey          cies and firearm homicide and sui-                             2018;95(3):383–90.
     of prison inmates, 2016 [Internet].          cide. Epidemiology. 2018;29(4):                          36    Crifasi CK, Merrill-Francis M,
     Washington (DC): Bureau of Justice           494–502.                                                       McCourt A, Vernick JS, Wintemute
     Statistics; 2019 Jan [cited 2019        23   Zeoli AM, McCourt A, Buggs S,                                  GJ, Webster DW. Correction to: As-
     Jul 25]. Available from: https://www         Frattaroli S, Lilley D, Webster DW.                            sociation between firearm laws and
     .bjs.gov/content/pub/pdf/                    Analysis of the strength of legal                              homicide in urban counties. J Urban
     suficspi16.pdf                               firearms restrictions for perpetra-                            Health. 2018;95(5):773–6.
13   Vittes KA, Vernick JS, Webster DW.           tors of domestic violence and their                      37    Crifasi CK, Pollack KM, Webster DW.
     Legal status and source of offenders’        associations with intimate partner                             Effects of state-level policy changes
     firearms in states with the least            homicide. Am J Epidemiol. 2018;                                on homicide and nonfatal shootings
     stringent criteria for gun ownership.        187(7):1449–55.                                                of law enforcement officers. Inj Prev.
     Inj Prev. 2013;19(1):26–31.             24   Luca M, Malhotra D, Poliquin C.                                2016;22(4):274–8.
14   Center for Gun Policy and Research.          Handgun waiting periods reduce                           38    Webster DW, Vernick JS, McGinty
     Permit-to-purchase licensing for             gun deaths. Proc Natl Acad Sci U S A.                          EE, Alcorn T. Preventing the diver-
     handguns [Internet]. Baltimore               2017;114(46):12162–5.                                          sion of guns to criminals through
     (MD): Johns Hopkins Bloomberg           25   Castillo-Carniglia A, Kagawa RMC,                              effective firearm sales laws. In:
     School of Public Health; 2016 Apr            Cerdá M, Crifasi CK, Vernick JS,                               Webster DW, Vernick JS, editors.
     [cited 2019 Jul 25]. Available from:         Webster DW, et al. California’s                                Reducing gun violence in America:
     https://www.jhsph.edu/research/              comprehensive background check                                 informing policy with evidence and
     centers-and-institutes/johns-                and misdemeanor violence prohibi-                              analysis. Baltimore (MD): Johns
     hopkins-center-for-gun-policy-and-           tion policies and firearm mortality.                           Hopkins University Press; 2013.
     research/publications/PTP-policy-            Ann Epidemiol. 2019;30:50–6.                                   p. 109–21.
     brief.pdf                               26   Gius M. The effects of state and                         39    Bureau of Justice Statistics. National
15   Barry CL, Webster DW, Stone E,               federal background checks on state-                            Criminal History Improvement Pro-
     Crifasi CK, Vernick JS, McGinty EE.          level gun-related murder rates. Appl                           gram: grants-related publications
     Public support for gun violence              Econ. 2015;47(38):4090–101.                                    and products [Internet]. Washington
     prevention policies among gun           27   Castillo-Carniglia A, Kagawa RMC,                              (DC): BJS; [cited 2019 Jul 25].
     owners and non–gun owners in                 Webster DW, Vernick JS, Cerdá M,                               Available from: https://www
     2017. Am J Public Health. 2018;              Wintemute GJ. Comprehensive                                    .bjs.gov/index.cfm?ty=tp&tid=47
     108(7):878–81.                               background check policy and fire-                        40    Printz v. United States, 521 U.S. 898
16   Wintemute GJ, Wright MA, Drake               arm background checks in three US                              (1997).
     CM, Beaumont JJ. Subsequent                  states. Inj Prev. 2018;24(6):431–6.                       41   Department of Defense, Office of
     criminal activity among violent         28   Vernick JS, Alcorn T, Horwitz J.                               Inspector General. Evaluation of
     misdemeanants who seek to pur-               Background checks for all gun                                  fingerprint card and final disposi-
     chase handguns: risk factors and             buyers and gun violence restraining                            tion report submissions by military
     effectiveness of denying handgun             orders: state efforts to keep guns                             service law enforcement organiza-
     purchase. JAMA. 2001;285(8):                 from high-risk persons. J Law Med                              tions [Internet]. Washington (DC):
     1019–26.                                     Ethics. 2017;45(1_suppl):98–102.                               DoD; 2017 Dec 4 [cited 2019 Jul 25].
17   Swanson JW, McGinty EE, Fazel S,        29   Webster DW, Vernick JS,                                        (Report No. DODIG-2018-035).
     Mays VM. Mental illness and re-              Bulzacchelli MT. Effects of state-                             Available from: https://media
     duction of gun violence and suicide:         level firearm seller accountability                            .defense.gov/2017/Dec/05/
     bringing epidemiologic research to           policies on firearm trafficking. J                             2001852278/-1/-1/1/DODIG-2018-
     policy. Ann Epidemiol. 2015;25(5):           Urban Health. 2009;86(4):525–37.                               035.PDF
     366–76.                                 30   Crifasi CK, McCourt AD, Booty MD,                        42    Department of Defense, Office of
18   Swanson JW, Robertson AG,                    Webster DW. Policies to prevent il-                            Inspector General. Evaluation of the
     Frisman LK, Norko MA, Lin H-J,               legal acquisition of firearms: impacts                         Defense Criminal Investigative Or-
     Swartz MS, et al. Preventing gun             on diversions of guns for criminal                             ganizations’ Defense Incident-Based
     violence involving people with seri-         use, violence, and suicide. Curr Ep-                           Reporting System reporting and
     ous mental illness. In: Webster DW,          idemiol Rep. 2019;6(2):238–47.                                 reporting accuracy [Internet].
     Vernick JS, editors. Reducing gun       31   Rudolph KE, Stuart EA, Vernick JS,                             Washington (DC): DoD; 2014 Oct 29
     violence in America: informing pol-          Webster DW. Association between                                [cited 2019 Jul 25]. Available from:
     icy with evidence and analysis.              Connecticut’s permit-to-purchase                               https://apps.dtic.mil/dtic/tr/
     Baltimore (MD): Johns Hopkins                handgun law and homicides. Am J                                fulltext/u2/a612495.pdf
     University Press; 2013. p. 33–51.            Public Health. 2015;105(8):e49–54.                       43    Goggins BR, DeBacco DA. Survey of
19   Swanson JW, Easter MM, Robertson        32   Crifasi CK, Meyers JS, Vernick JS,                             state criminal history information
     AG, Swartz MS, Alanis-Hirsch K,              Webster DW. Effects of changes in                              systems, 2016: a criminal justice in-
     Moseley D, et al. Gun violence,              permit-to-purchase handgun laws in                             formation policy report [Internet].
     mental illness, and laws that pro-           Connecticut and Missouri on suicide                            Washington (DC): Bureau of Justice
     hibit gun possession: evidence from          rates. Prev Med. 2015;79:43–9.                                 Statistics; 2018 Feb [cited 2019
     two Florida counties. Health Aff        33   Webster D, Crifasi CK, Vernick JS.                             Jul 25]. Available from: https://www
     (Millwood). 2016;35(6):1067–75.              Effects of the repeal of Missouri’s                            .ncjrs.gov/pdffiles1/bjs/grants/
20   Ludwig J, Cook PJ. Homicide and              handgun purchaser licensing law on                             251516.pdf


                                                                                                                    O c to be r 2 0 19               3 8 :1 0   Health Affa irs   1709
                                                                          Downloaded from HealthAffairs.org on October 12, 2019.
                                                                   Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                                               For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.


                                                                                                                                                                     SSS-002805
       Case 5:18-cv-00555-XR Document 261-8 Filed 08/31/20 Page 10 of 10


Violence

                  44 Department of Justice. Executive                        firearms policy [Internet]. Benton-                         cide deaths in the USA, 1991–2016: a
                     summary: the reporting of informa-                      ville (AR): Walmart; [cited 2019                            panel study. J Gen Intern Med. 2019
                     tion to the National Instant Criminal                   Jul 25]. Available from: https://news                       Mar 28. [Epub ahead of print].
                     Background Check System (NICS)                          .walmart.com/2018/02/28/                               59   Zeoli AM, Malinski R, Turchan B.
                     and review of ATF Form 4473 [In-                        walmart-statement-on-firearms-                              Risks and targeted interventions:
                     ternet]. Washington (DC): DoJ;                          policy                                                      firearms in intimate partner vio-
                     [cited 2019 Jul 25]. Available from:              52    City of New York. Gun show under-                           lence. Epidemiol Rev. 2016;38(1):
                     https://www.justice.gov/opa/press-                      cover: report on illegal sales at gun                       125–39.
                     release/file/1042731/download                           shows [Internet]. New York (NY):                       60   Sorenson SB, Spear D. New data on
                  45 Gallegos A, Goggins B. State prog-                      The City; 2009 Oct [cited 2019                              intimate partner violence and inti-
                     ress in record reporting for firearm-                   Jul 25]. Available from: http://www                         mate relationships: implications for
                     related background checks: misde-                       .nyc.gov/html/om/pdf/2009/                                  gun laws and federal data collection.
                     meanor crimes of domestic violence                      pr442-09_report.pdf                                         Prev Med. 2018;107:103–8.
                     [Internet]. Washington (DC): Office               53    Mayors Against Illegal Guns. Felon                     61   Wintemute GJ. Alcohol misuse, fire-
                     of Justice Programs; 2016 Dec [cited                    seeks firearm, no strings attached                          arm violence perpetration, and
                     2019 Jul 25]. Available from:                           [Internet]. New York (NY): Every-                           public policy in the United States.
                     https://www.ncjrs.gov/pdffiles1/                        town for Gun Safety; 2013 Sep [cited                        Prev Med. 2015;79:15–21.
                     bjs/grants/250392.pdf                                   2019 Jul 25]. Available from: http://                  62   Branas CC, Han S, Wiebe DJ. Alcohol
                  46 Goggins B, Gallegos A. State prog-                      www.nyc.gov/html/om/pdf/2013/                               use and firearm violence. Epidemiol
                     ress in record reporting for firearm-                   felon_seeks_firearm.pdf                                     Rev. 2016;38(1):32–45.
                     related background checks: mental                54     Mayors Against Illegal Guns. Point,                    63   Wintemute GJ, Wright MA, Castillo-
                     health submissions [Internet].                          click, fire: an investigation of illegal                    Carniglia A, Shev A, Cerdá M. Fire-
                     Washington (DC): Bureau of Justice                      online gun sales [Internet]. New                            arms, alcohol and crime: convictions
                     Statistics; 2016 Feb [cited 2019                        York (NY): City of New York; 2011                           for driving under the influence
                     Jul 25]. Available from: https://                       Dec 14 [cited 2019 Aug 2]. Available                        (DUI) and other alcohol-related
                     www.ncjrs.gov/pdffiles1/bjs/                            for download from: https://www                              crimes and risk for future criminal
                     grants/249793.pdf                                       .issuelab.org/resource/point-click-                         activity among authorised purchas-
                  47 Sumner SA, Layde PM, Guse CE.                           fire-an-investigation-of-illegal-                           ers of handguns. Inj Prev. 2018;
                     Firearm death rates and association                     online-gun-sales.html                                       24(1):68–72.
                     with level of firearm purchase back-              55    Allen R. Few violations of Colorado’s                  64   Steadman HJ, Mulvey EP, Monahan
                     ground check. Am J Prev Med.                            “unenforceable” gun laws. USA                               J, Robbins PC, Appelbaum PS,
                     2008;35(1):1–6.                                         Today [serial on the Internet]. 2014                        Grisso T, et al. Violence by people
                  48 Sen B, Panjamapirom A. State                            Jan 30 [cited 2019 Jul 25]. Available                       discharged from acute psychiatric
                     background checks for gun purchase                      from: https://www.usatoday.com/                             inpatient facilities and by others in
                     and firearm deaths: an exploratory                      story/news/nation/2014/01/30/                               the same neighborhoods. Arch Gen
                     study. Prev Med. 2012;55(4):                            colorado-gun-laws-enforcement/                              Psychiatry. 1998;55(5):393–401.
                     346–50.                                                 5055523/                                               65   Qin P, Nordentoft M. Suicide risk in
                  49 Department of Justice, Office of the             56     Richardson V. Democrats’ gun con-                           relation to psychiatric hospitaliza-
                     Inspector General. Audit of the                         trol push fuels rise of Second                              tion: evidence based on longitudinal
                     handling of firearms purchase deni-                     Amendment sanctuary movement.                               registers. Arch Gen Psychiatry.
                     als through the National Instant                        Washington Times [serial on the                             2005;62(4):427–32.
                     Criminal Background Check System                        Internet]. 2019 Mar 19 [cited 2019                     66   Wolf A, Fanshawe TR, Sariaslan A,
                     [Internet]. Washington (DC): DoJ;                       Jul 25]. Available from: https://www                        Cornish R, Larsson H, Fazel S. Pre-
                     2016 Sep [cited 2019 Jul 25]. Avail-                    .washingtontimes.com/news/2019/                             diction of violent crime on discharge
                     able from: https://oig.justice.gov/                     mar/19/second-amendment-                                    from secure psychiatric hospitals: a
                     reports/2016/a1632.pdf                                  sanctuary-movement-counters-                                clinical prediction rule (FoVOx). Eur
                  50 Givens A, Knapp A. FBI to add major                     democ/                                                      Psychiatry. 2018;47:88–93.
                     law enforcement database to gun                   57    Wintemute GJ. Gun shows across a                       67   Bureau of Alcohol, Tobacco, Fire-
                     background check system. The Trace                      multistate American gun market:                             arms and Explosives. Permanent
                     [serial on the Internet]. 2018 Jul 10                   observational evidence of the effects                       Brady permit chart [Internet].
                     [cited 2019 Jul 25]. Available from:                    of regulatory policies. Inj Prev.                           Washington (DC): ATF; [last up-
                     https://www.thetrace.org/2018/07/                       2007;13(3):150–5.                                           dated 2017 May 10; cited 2019
                     fbi-background-check-system-nics-                 58    Siegel M, Pahn M, Xuan Z, Fleegler                          Jul 25]. Available from: https://www
                     ndex-charleston/                                        E, Hemenway D. The impact of state                          .atf.gov/rules-and-regulations/
                  51 Walmart. Walmart statement on                           firearm laws on homicide and sui-                           permanent-brady-permit-chart




1710   Health Affairs   O c to be r 2 0 19     3 8 :1 0
                                                         Downloaded from HealthAffairs.org on October 12, 2019.
                                                  Copyright Project HOPE—The People-to-People Health Foundation, Inc.
                                              For personal use only. All rights reserved. Reuse permissions at HealthAffairs.org.


                                                                                                                                                    SSS-002806
